Bell, J.,
dissenting. Even though an adequate remedy at law existed, the Court of Appeals, in the exercise of its discretion, may have allowed a writ of mandamus in this case, and this court would undoubtedly have declined to interfere with such exercise of discretion. State, ex rel. Wesselman, v. Board of Elections, 170 Ohio St., 30, 162 N. E. (2d), 118.
The Court of Appeals, although holding that there was an adequate remedy at law which would preclude the remedy of mandamus, nevertheless considered the merits of the case and decided it adversely to the relator. It would seem to me that, in the light of this exercise of discretion on the part of the Court of Appeals, it would better serve the ends of justice by preventing the repetition of a lengthy trial and the making of a voluminous record if this court exercised a similar discretion and considered the case, as did the Court of Appeals, on its merits.